Title: To James Madison from William Eaton, 13 December 1801 (Abstract)
From: Eaton, William
To: Madison, James


13 December 1801, Tunis. Notes receipt on 3 Dec. of JM’s 17 July letter by the Peace and Plenty. Has information from London up to 28 Aug. about arms, cloth, and jewels being prepared there for the bey, who will not accept less than he demanded, especially as Danes have recently acceded to similar demands. Will not withhold any gifts if this endangers peace with Tunis during Tripolitan war and will so inform O’Brien and Cathcart. Danish commodore Koefoed and consul Holck arrived from Leghorn on 28 Oct. Commodore, who had recently been in Tripoli, reported that the war with America is unpopular there and that the people are ripe for revolt and desire restoration of the rightful pasha, “a mild man of peaceable dispositions.” Commodore has suggested that Tripoli could be reduced by landing three thousand men to the south of town and maintaining a cross fire with bomb-ketches and gunboats in harbor.
Received on 3 Nov. a message from the exiled pasha claiming that his usurping brother had sought Algerine mediation in the war. Informed him without hesitation that the U.S., “having once been deceived by that Dey, would now seek to establish their peace on a surer base.” He then inquired if the U.S. would intervene on his behalf. Advised him to be patient but allowed him “to entertain the hope (may it not be illusive) that the next summers operations would favor his views.”
Refers to copy sent with his 19 Oct. letter stating the Swedish resolution to “act in co-operation and make common cause” with the U.S. against Tripoli. Asks if Sweden’s common cause and cooperation with Denmark in the “late Northern coalition” does not “afford a useful caution to the United States against such an alliance?” Asserts that the U.S. should not share with any other nation “the honor and the advantages of chastising Tripoli: The object itself does not seem to require such a parade.”
Mentions that on 6 Nov. the British warship Northumberland arrived with two frigates. Captain of one told him that Lord Elgin at Constantinople had stated that the grand signior intended to prohibit American frigates from coming into the Mediterranean but would also guarantee the “peaceable deportment of Tripoli.” Believes this may well be true and it suggests the need to send an ambassador to the Porte “to counteract English Diplomatic Skill!” Doubts the value of the grand signior’s guarantee as he is supposed to guarantee the peace between all the regencies and Denmark. Koefoed has stated confidentially that Denmark and Sweden could not subsist without the Mediterranean commerce in Danish fish and Swedish iron and steel and that Danes would revolt at a war that risked their “bread.” Koefoed departed on 18 Nov., “having finished his negociation with much more oeconomy in ammunition than in cash: What will not men do to procure bread! Thank Heaven the considerations which should dictate to the U.S. a peace with Tripoli are not quite so serious.”
Reports that on 7 Dec. the prime minister told him the two xebecs Tunis had demanded from Spain were ready for delivery and that the king of Spain had asked the bey to send crews to navigate them to Tunis. Bey answered that he would expect to receive the ships at his harbor entrance as “he could not go to the trouble and expense of sending for them.” Concludes therefore that Spain expects no aid from France against Barbary. Admits that unexpected restoration of peace in Europe has upset all his predictions about the future extent of piracy but doubts any of the regencies will change policy toward the U.S. On that basis his earlier conclusions “will hold good”—that to obtain peace the U.S. must choose between “unlimited contributions or coercion.” Argues for the latter in order to avoid the former and to spare American ships of war from being, “like those of Denmark,… perpetually employed dancing from regency to regency with a white flag at fore-top-gallant mast head, bearing to the feet of these Beys the prostrate humiliations of the government of the United States.”
Has just been informed by the prime minister that the powder was deficient in weight; has evaded the demand that the shortfall be supplied from the George Washington and will obtain the balance at Malta or Mahón. Perceives from the newspapers that the Ragusan ship Benvenuto must have arrived in the U.S. in August and therefore lists his accounts against the U.S. which, unless the government has taken advantage of the captain’s violation of his charter, amount to $16,000, including half freight of charter paid at Tunis and allowing for next summer’s expenses. Asks that his application for leave of absence be reconsidered after the end of hostilities. Has been “troubled with a menacing cough” and is going to Leghorn for his health.
 

   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 8 pp.; marked duplicate. Extracts printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:637–38.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:423.


   A full transcription of this document has been added to the digital edition.
